         Case 1:15-cv-01265-ABJ Document 147 Filed 02/14/19 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 JACQUES DIEUDONNE ITONG MIANGO,
 et al. ,

        Plaintiffs,

 v.                                                          Case No. 15-cv-1265 (ABJ)

 DEMOCRATIC REPUBLIC OF THE CONGO
 Embassy of the Democratic Republic of the
 Congo, et al. ,

        Defendants.


                 SUPPLEMENTAL NOTICE BY THE UNITED STATES

       In a letter dated October 25, 2018, the Court

       extend[ed] an invitation to the Department of State to communicate its views on the
       questions to be resolved, including but not limited to the following issues:

               1. The Department of State’s position as to the immunity of the defendants
                  as diplomatic agents under the Diplomatic Relations Act, and

               2. The Department of State’s position as to the immunity of DRC President
                  Joseph Kabila as an official “head-of-state.”

Letter from the Chambers of the Honorable Amy Berman Jackson (Oct. 25, 2018), Dkt. 141. The

Department of State provided its position as to the immunity of DRC President Joseph Kabila on

December 3, 2018, and requested until February 15, 2019, to provide its views, if any, concerning

the immunity of the other defendants. Suggestion of Immunity, Dkt. 142. In a Minute Order dated

December 3, 2018, the Court stated that the “Department of State may provide its views, if any,

regarding the immunity of the five other defendants by February 15, 2019.”

       On January 25, 2019, the Department of Justice notified the Court of the lapse in

appropriations and requested that “the February 15, 2019 date for the Department of State to

provide its views, if any, regarding the immunity of the remaining defendants be moved to 30 days
         Case 1:15-cv-01265-ABJ Document 147 Filed 02/14/19 Page 2 of 4



after Congress has restored appropriations to the Department of Justice.” Notice, Dkt. 145. That

same day, the Court ordered that “the Department of State may provide its views, if any, regarding

the immunity of the five individual defendants thirty days after the government resumes.” On

January 28, the Department of Justice provided notice to the court that appropriations had been

restored and stated that “[g]iven the Court’s order, the Department of State anticipates providing its

views, if any, regarding the immunity of the five individual defendants on or before Monday,

February 25, 2019.” Notice, Dkt. 146.

        The Department of State is in need of additional time to respond to the Court’s request for

the Department’s “position as to the immunity of the defendants as diplomatic agents under the

Diplomatic Relations Act.” Letter, Dkt. 141.

        The United States, therefore, respectfully notifies the Court that the Department of State will

provide its views regarding the immunity of the other defendants on or before March 27, 2019, or will

notify the Court on or before that date that it will not do so. The United States appreciates the Court’s

consideration, and regrets any inconvenience that a short delay may cause.



Dated: February 14, 2019                        Respectfully submitted,

                                                JOSEPH H. HUNT
                                                Assistant Attorney General
                                                Civil Division

                                                BRETT A. SHUMATE
                                                Deputy Assistant Attorney General

                                                JOHN R. GRIFFITHS
                                                Branch Director




                                                   2
Case 1:15-cv-01265-ABJ Document 147 Filed 02/14/19 Page 3 of 4



                            ANTHONY J. COPPOLINO
                            Deputy Director

                             /s/ Courtney D. Enlow
                            COURTNEY D. ENLOW
                            Trial Attorney
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            Tel: (202) 616-8467
                            Email: courtney.d.enlow@usdoj.gov


                            Counsel for the United States




                               3
         Case 1:15-cv-01265-ABJ Document 147 Filed 02/14/19 Page 4 of 4



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, I electronically filed the foregoing Notice using the

Court’s CM/ECF system, causing a notice of filing to be served upon all counsel of record.



Dated: February 14, 2019                               /s/ Courtney D. Enlow
                                                       COURTNEY D. ENLOW
                                                       Trial Attorney
                                                       United States Department of Justice
                                                       Civil Division, Federal Programs Branch
                                                       Tel: (202) 616-8467
                                                       Email: courtney.d.enlow@usdoj.gov

                                                       Counsel for the United States




                                                  4
